IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-50392
                         Summary Calendar



FRANK IVY,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. A-95-CV-824
                         - - - - - - - - - -
                           January 30, 1998
Before DUHE’, DeMOSS and DENNIS, Circuit Judges.

PER CURIAM:*

     Frank Ivy, federal prisoner # 52524-080, appeals the

district court’s grant of summary judgment for the defendant in

this 28 U.S.C. § 1331 civil action for return of seized property.

Ivy argues that the DEA should be liable for the loss of his

property; that the district court abused its discretion in not

ruling on his oral motion for return of property; and that the

district court was not limited to consideration of equitable

relief but that the district court had jurisdiction to award

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 97-50392
                                 -2-

monetary damages pursuant to Bivens, the Administrative Procedure

Act (APA), 5 U.S.C. § 702, and the Federal Tort Claims Act

(FTCA), 28 U.S.C. § 2675.   He also argues that the district court

erred in holding that his state law remedies were adequate.   We

have reviewed the record and the district court's opinion and

find no reversible error.   Accordingly, we affirm for the reasons

given by the district court.   Ivy v. United States, No. A-95-CA-

824-JN (W.D. Tex. Feb. 21, 1997).

     AFFIRMED.